Name: Commission Regulation (EEC) No 3134/89 of 18 October 1989 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 301 /26 Official journal of the European Communities 19 . 10. 89 COMMISSION REGULATION (EEC) No 3134/89 of 18 October 1989 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 17 October 1989 ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (')&gt; as last amended by Regulation (EEC) No 2860/89 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 806/89 (4), and in particular Article 12 (4) thereof, Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients : Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy 0, as last amended by Regu ­ lation (EEC) No 1636/87 (*), and in particular Article 3 thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74(u), as last amended by Regulation (EEC) No 1740/78 (I2), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 2893/89 Q, as last amended by Regulation (EEC) No 311 1 /89 ( »); HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 (9) amended Council Regulation (EEC) No 2744/75 (10) as regards products falling within CN codes 230210, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 2893/89 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2(') OJ No L 281 , 1 . 11. 1975, p. 1 . (2) OJ No L 274, 23. 9. 1989, p. 41 . 0 OJ No L 166, 25. 6. 1976, p. 1 .V) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 1 . «) OJ No L 153, 13. 6. 1987, p. 1 . 0 OJ No L 279, 28 . 9. 1989, p. 16. ( «) OJ No L 298 , 17. 10. 1989, p. 18 . f) OJ No L 182, 3 . 7. 1987, p. 49.?w\ OT No L 281 . 1 . 11 . 1975. o. 65. This Regulation shall enter into force on 19 October 1989. (") OJ No L 168, 25. 6. 1974, p. 7. (1J) OJ No L 202, 26. 7. 1978, p. 8. 19. 10. 89 Official Journal of the European Communities No L 301 /27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 18 October 1989 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 07141010 0 071410 91 071410 99 0714 90 11 0714 90 19 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 1200 1103 13 11 1103 1319 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 2100 1103 29 10 1103 29 20 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 11041210 110412 90 1104 19 10 110419 30 110419 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 42,08 39,06 42,08 39,06 42.08 43,84 24,44 76,35 60,87 42,84 60,87 43,84 43,84 24,44 93,14 76,35 42,84 43,17 93,14 76,35 60,87 43,84 42,84 42,86 84.16 34.09 66,96 43.17 93,14 43,84 76,31 65,52 65,52 103,69 42,86 113,54 113,54 113,54 113,54 (3 ) 113,54 (3 ) 220,64 125,03 207.63 191,59 128,70 191,59 220.64 220,64 125,03 203,81 207,63 128,70 199,37 203,81 207.63 191,59 220.64 128,70 117,66 230,70 108,57 212,88 19937 203,81 220,64 227,12 184,56 184,56 28838 117,66 118,37 11535 11837 11535 118,37 226,68 128,05 213.67 197,63 131,72 197,63 226.68 226,68 128,05 209,85 213,67 131,72 205,41 209,85 213.67 197,63 226.68 131,72 120,68 236,74 111,59 218,92 205.41 209,85 226,68 233,16 187,58 187,58 294.42 120,68 No L 301 /28 Official Journal of the European Communities 19. 10. 89 (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 1104 22 10 IOC) 34,09 108,57 111,59 1104 22 10 90 (,0) 57,85 191,59 194,61 1104 22 30 57,85 191,59 194,61 1104 22 50 51,76 17030 17332 1104 22 90 34,09 108,57 111,59 1104 23 10 36,62 196,13 199,15 1104 23 30 36,62 196,13 199,15 1104 23 90 24,44 125,03 128,05 1104 29 10*10 (4) 30,46 14731 1J033 1104 29 10*20 0 67,38 150,60 153,62 1104 29 10*30 Is) 65,48 201,89 204,91 1104 29 10*40f) 65,48 201,89 204,91 1104 29 10*90 (") 65,48 201,89 204,91 1104 29 30*10 (4) 36,03 177,22 180,24 11 04 29 30*20 (*) 80,44 181,17 184,19 1104 29 30*30 (&lt;) 65,48 201,89 204,91 1104 29 30*40 0 65,48 201,89 204,91 1104 29 30*90 0 65,48 201,89 204,91 1104 29 91 24,06 112,98 116,00 1104 29 95 52,38 115,49 118,51 1104 29 99 42,84 128,70 131,72 1104 30 10 21,51 83,07 89,11 1104 30 90 21,79 91,94 97,98 1106 20 10 42,08 111,72 (3) 11837 , 1106 20 91 54,36 193,720 217,90 1106 20 99 54,36 193,72 (3) 217,90 110710 11 47,60 197,15 208,03 1107 10 19 38,32 147,31 158,19 1107 10 91 80,41 20532 216,20 0 1107 10 99 62,83 153,42 16430 1107 20 00 71,42 178,79 189,67 0 1108 11 00 65,94 243,67 264,22 1108 12 00 54,36 197^5 217,90 1108 13 00 54,36 197J5 217,90 1108 14 00 54,36 98,67 217,90 1108 19 90 54,36 98,670 217,90 1109 00 00 263,86 443,04 62438 1702 30 51 140,82 257,42 354,14 1702 30 59 100,30 197,35 263,84 1702 30 91 140,82 257,42 354,14 1702 30 99 10030 19735 263,84 170240 90 10030 19735 263,84 1702 90 50 10030 19735 263,84 1702 90 75 142,92 269,68 366,40 1702 90 79 98,62 187,55 254,04 2106 90 55 10030 197^5 263,84 2302 10 10 1730 48,82 J4,82 2302 10 90 30,21 104,61 110,61 2302 20 10 1730 48,82 54,82 2302 20 90 30,21 104,61 110,61 2302 30 10 17,30 48,82 54,82 2302 30 90 30,21 104,61 110,61 2302 40 10 17,30 48,82 54,82 2302 40 90 30,21 104,61 110,61 2303 10 11 223,34 245,16 426,50 19. 10. 89 Official Journal of the European Communities No L 301 /29 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 3 180/77 (OJ No L 142, 9. 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 9011 and 071490 19,  flours and meal of arrow-root falling within CN code 1 106 20,  arrow-root starch falling within CN code 11081990. (4) TARIC code : wheat. (*) TARIC code : rye. 0 TARIC code : millet. f) TARIC code : sorghum. (') TARIC code : others. f) TARIC code : clipped oats. (10) TARIC code : CN code 1104 2210, other than 'clipped oats'.